              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 1 of 21




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9                                                           CASE NO. C17-1568-JCC
        IN RE ZILLOW GROUP, INC.
10
        SHAREHOLDER DERIVATIVE                               ORDER
11      LITIGATION

12

13

14

15          This matter comes before the Court on the parties’ stipulated protective order (Dkt. No.

16   67). The Court ENTERS the following:

17
            1.      PURPOSES AND LIMITATIONS
18
                    a.     Disclosure and discovery activity in the above-captioned lawsuit (the
19
     “Litigation”) may involve production of confidential information under Fed. R. Civ. P.
20
     26(c)(1)(G). Accordingly, the parties stipulate to and jointly request that the Court enter the
21
     following Stipulated Protective Order (the “Protective Order”) governing the handling of
22
     documents, deposition testimony, deposition exhibits, interrogatory responses, responses to
23
     requests for admission, responses to requests for production, and other written, recorded, graphic,
24
     or electronic matter or information produced, filed with, or submitted to the Court or given or
25
     exchanged by and among the parties (collectively, “Discovery Material”) including Discovery
26


     ORDER
     C17-1568-JCC
     PAGE - 1
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 2 of 21




 1   Material produced by non-parties to the Litigation. The parties acknowledge that this agreement

 2   is consistent with LCR 26(c). It does not confer blanket protection on all disclosures or responses

 3   to discovery, the protection it affords from public disclosure and use extends only to the limited

 4   information or items that are entitled to confidential treatment under the applicable legal principles,

 5   and it does not presumptively entitle parties to file confidential information under seal.

 6                  b.      All Discovery Material received by any party, including Discovery Material

 7   designated as “Confidential” (“Confidential Discovery Material”) or “Highly Confidential”

 8   (“Highly Confidential Discovery Material”), or information summarizing, referencing, or

 9   incorporating Confidential Discovery Material and/or Highly Confidential Discovery Material,

10   must be used solely for purposes of the Litigation, including any appeal or retrial, and must not be

11   used for any business, commercial, or other purpose, or for other litigation.

12                  c.      When used in this Protective Order, the word “document” has the same

13   meaning as in Rule 34 of the Federal Rules of Civil Procedure, and includes, without limitation,

14   all original written, recorded, electronic, or graphic materials, and all copies, duplicates, or

15   abstracts of these materials, including, but not limited to, notes on these materials.

16                  d.      In this Protective Order, a person or entity that produces or discloses

17   Discovery Material in the Litigation is referred to as the “Producing Party,” the recipient of any

18   Discovery Material in the Litigation is referred to as the “Receiving Party,” and a person or entity
19   that did not produce or disclose the Discovery Material at issue but designates that Discovery

20   Material as “Confidential Discovery Material” or “Highly Confidential Discovery Material” is

21   referred to as a “Designating Party”.

22                  e.      This Protective Order does not address the use of Protected Material (as

23   defined herein) at trial. The parties agree to meet and confer regarding the use of Protected

24   Material at trial and to raise the issue with the Court at an appropriate time.

25                  f.      Entering into this stipulated Protective Order and producing, designating,

26   or receiving Protected Material or otherwise complying with the Protective Order does not:


     ORDER
     C17-1568-JCC
     PAGE - 2
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 3 of 21




 1                          1. Operate as an admission by any party that any particular materials

 2                             designated as “Confidential” or “Highly Confidential” contain or reflect

 3                             trade secrets or any other type of Protected Material;

 4                          2. Prejudice in any way the rights of parties to object to the production of

 5                             documents they consider not properly subject to discovery, or operate

 6                             as an admission by any party that the restrictions and procedures in this

 7                             Protective Order constitute adequate protection for any particular

 8                             information deemed by any party to be Protected Material;

 9                          3. Prejudice in any way the rights of any party to object on confidentiality,

10                             relevancy, or any other grounds to the production of any Discovery

11                             Material;

12                          4. Prejudice in any way the rights of a party to obtain a determination by

13                             the Court whether any Discovery Material is, should, or should not

14                             continue to be subject to this Protective Order;

15                          5. Prejudice in any way the rights of a party to petition the Court for a

16                             further protective order relating to any Discovery Material; or

17                          6. Prevent the parties, subject to Court approval from agreeing to alter or

18                             waive the provisions of this Protective Order with respect to any
19                             particular Discovery Material.

20                  g.      Subject to the Receiving Party’s right to object or raise arguments regarding

21   waiver, this Protective Order has no effect upon, and does not apply to, each party’s use of its own

22   Protected Material (as defined below) for any purpose.

23          2.      PROTECTED         MATERIAL         –    “CONFIDENTIAL”          AND       “HIGHLY

24   CONFIDENTIAL”

25                  a.      “Protected Material” includes both “Confidential Discovery Material” and

26   “Highly Confidential Discovery Material.”


     ORDER
     C17-1568-JCC
     PAGE - 3
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 4 of 21




 1                  b.   “Confidential Material” includes the following Discovery Material

 2   containing:

 3                       1. Personally identifying information of the Producing Party, the

 4                          Designating Party, or the Producing Party’s employees or customers or

 5                          the Designating Party’s employees or customers;

 6                       2. Data regarding compensation earned by or paid to employees;

 7                       3. Data reflecting sales of products and services;

 8                       4. Customer account information, such as names, telephone numbers,

 9                          contracts, account numbers, or balances;

10                       5. Information about the Producing Party’s or the Designating Party’s

11                          computer information systems (including but not limited to systems and

12                          applications used in managing commission and compensation

13                          functions), general hardware and software specifications, and related

14                          instructions and training information;

15                       6. Employee trainings, internal policies, and evaluation materials;

16                       7. Employee personnel files;

17                       8. The financial books and records of the Producing Party or the

18                          Designating Party and information pertaining to those financial books
19                          and records;

20                       9. Information about the revenues, costs, expenses, profits and losses of

21                          the Producing Party or the Designating Party;

22                       10. Information about the Producing Party’s or the Designating Party’s

23                          short- and long-term business plans;

24                       11. Confidential information that the Producing Party or the Designating

25                          Party has regarding its customers, competitors, suppliers, vendors, and

26                          subcontractors;


     ORDER
     C17-1568-JCC
     PAGE - 4
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 5 of 21




 1                          12. Information discussing, mentioning, or referring to the Producing

 2                              Party’s or the Designating Party’s product development, design, or

 3                              specifications;

 4                          13. Any information that the Producing Party or Designating Party is

 5                              obligated by contract or state or federal law or regulation to keep

 6                              confidential;

 7                          14. Any other information the Producing Party’s or the Designating Party’s

 8                              business competitors could use to obtain a business or legal advantage

 9                              over the Producing Party or the Designating Party;

10                          15. Tax, accounting, or financial information and materials that are valuable

11                              and generally not known to the Producing Party’s or the Designating

12                              Party’s competitors.

13                  c.      “Highly Confidential Material” shall mean all Discovery Material, and all

14   information contained therein, the disclosure of which to another party or non-party, in the view

15   of the Producing Party or the Designating Party, would create a substantial risk of serious harm

16   that could not be avoided by less restrictive means.

17                  d.      By designating materials as “Highly Confidential,” the Producing Party or

18   the Designating Party (whichever had designated the Discovery Material at issue as Confidential
19   Discovery Material or Highly Confidential Discovery Material) and their respective counsel

20   represent that they have a good faith belief that the materials so designated are not only

21   Confidential Discovery Material but also contain extremely sensitive and confidential proprietary

22   commercial or personal information, including, without limitations, pricing and contract

23   information, trade secret, and/or competitively sensitive commercial information relating to a party

24   or third parties that could be used to the direct and material detriment of the Producing Party, the

25   Designating Party, or any third party not involved in this Litigation.

26   //


     ORDER
     C17-1568-JCC
     PAGE - 5
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 6 of 21




 1          3.      DESIGNATING PROTECTED MATERIAL

 2                  a.      Exercise of Restraint and Care in Designating Material for Protection. Each

 3   party or non-party that designates information or items for protection under this Protective Order

 4   must take care to limit any such designation to specific material that qualifies under the appropriate

 5   standards. The Producing Party or the Designating Party (whichever had designated the Discovery

 6   Material at issue as Confidential Discovery Material or Highly Confidential Discovery Material)

 7   must designate for protection only those parts of the material, documents, items, or oral or written

 8   communications that qualify, so that other portions of the material, documents, items, or

 9   communications for which protection is not warranted are not swept unjustifiably within the ambit

10   of this Protective Order.     Mass, indiscriminate, or routinized designations are prohibited.

11   Designations that are shown to be clearly unjustified or that have been made for an improper

12   purpose (e.g., to unnecessarily encumber or delay the case development process or to impose

13   unnecessary expenses and burdens on other parties) may expose the Producing Party or the

14   Designating Party (whichever had designated the Discovery Material at issue as Confidential

15   Discovery Material or Highly Confidential Discovery Material) to sanctions. If it comes to a

16   Producing Party’s attention or the Designating Party’s attention that information or items that it

17   designated for protection do not qualify for protection, the party that designated the Discovery

18   Material as Confidential Discovery Material or Highly Confidential Discovery Material must
19   promptly notify all other parties that it is withdrawing the mistaken designation.

20                  b.      Manner and Timing of Designations.           The designation of Discovery

21   Material as “Confidential” or “Highly Confidential” for purposes of this Protective Order must be

22   made in the following manner by the Producing Party:

23                          1. In the case of paper documents, interrogatory answers, responses to

24                              requests for admission, and the information contained therein,

25                              designation must be made by marking or stamping each page as

26                              “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”, as appropriate,


     ORDER
     C17-1568-JCC
     PAGE - 6
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 7 of 21




 1                        prior to its production or disclosure to the Receiving Party. If only a

 2                        portion or portions of the material on a page qualify for protection, the

 3                        Producing Party must also clearly identify the protected portion(s) using

 4                        appropriate markings.

 5                     2. In the case of electronically stored information (“ESI”), the Producing

 6                        Party must affix the legend “CONFIDENTIAL” or “HIGHLY

 7                        CONFIDENTIAL”, as appropriate, using means sufficient to ensure

 8                        that every page of such document, when printed, contains the

 9                        appropriate mark or stamp. If designation through affixation of the

10                        legend “Confidential” or “Highly Confidential” is impractical, the

11                        Producing Party shall designate in writing at the time of production that

12                        the information or Discovery Material being produced constitutes

13                        Confidential Material or Highly Confidential Material. In the case of

14                        any Discovery Material that is in the form of an audio or video recording

15                        (whether analog or digital) that cannot be designated “Confidential” or

16                        “Highly Confidential” in the manner set forth above, or Discovery

17                        Material that is too voluminous to mark “Confidential” or “Highly

18                        Confidential” in a practicable and cost-efficient manner, it shall be
19                        sufficient for the Producing Party to clearly mark the CD-ROM, DVD,

20                        or other electronic storage medium containing such electronic data or

21                        documents with the appropriate designation.

22                     3. All depositions shall be presumptively treated as Confidential Material

23                        and subject to this Protective Order during the deposition and for a

24                        period of thirty (30) calendar days after the day that said deposition

25                        takes place, unless otherwise specified in writing or on the record of the

26                        deposition by the Producing Party with no objection from any other


     ORDER
     C17-1568-JCC
     PAGE - 7
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 8 of 21




 1                             party. At or before the end of such thirty (30) day period, the deposition,

 2                             or pages of the transcript thereof, shall be classified appropriately. The

 3                             Producing Party must provide each court reporter participating in the

 4                             deposition with a copy of this Protective Order, and the court reporter

 5                             must adhere to its provisions.        Each court reporter must mark

 6                             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the face of

 7                             the transcript at the beginning and end of any portions thereof so

 8                             designated by the Producing Party, as appropriate.

 9                          4. Any party may designate Discovery Material produced by another party

10                             in the Litigation as “Confidential” or “Highly Confidential” by

11                             notifying the Producing Party to affix the designations set forth in this

12                             Section 3(b)(1)-(2).

13                  c.      A Producing Party or any other party’s inadvertent failure to designate

14   Discovery Material as “Confidential” or “Highly Confidential” does not, in and of itself, constitute

15   a waiver of confidentiality and may be corrected by supplemental written notice to the Receiving

16   Party promptly upon the Producing Party’s or the Designating Party’s discovery of the inadvertent

17   failure to designate, with the effect that the Discovery Material will then be subject to the

18   protections of this Protective Order. The delay in so designating a document shall not, in and of
19   itself, be deemed to have effected a waiver of any of the protections of this Protective Order, and

20   parties will make reasonable efforts (i) to ensure that any paper or electronic documents

21   summarizing, referencing, or incorporating any of the Discovery Material that are retained by the

22   Receiving Party are treated as if the Discovery Material had originally been designated

23   “Confidential” or “Highly Confidential” and (ii) to ensure that the Discovery Material is not

24   further disclosed except in accordance with this Protective Order.

25   //

26   //


     ORDER
     C17-1568-JCC
     PAGE - 8
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 9 of 21




 1          4.      ACCESS       TO       AND   USE     OF    “CONFIDENTIAL”           AND      “HIGHLY

 2   CONFIDENTIAL” MATERIAL

 3                  a.      Basic Principles. The Receiving Party may use Protected Material that is

 4   disclosed or produced by another party or non-party in this Litigation only for prosecuting,

 5   defending, or attempting to settle this Litigation. Protected Material may be disclosed only to the

 6   categories of persons and under the conditions described in this Protective Order. Protected

 7   Material must be stored and maintained by the Receiving Party at a location and in a secure manner

 8   that ensures that access is limited to the persons authorized under this Protective Order.

 9                  b.      Disclosure of Confidential Discovery Material.         Except with the prior

10   written consent of the Producing Party or the Designating Party (whichever had designated the

11   Discovery Material at issue as Confidential Discovery Material or Highly Confidential Discovery

12   Material) or by Order of the Court, Confidential Discovery Material shall not be furnished, shown,

13   or disclosed to any person or entity except to:

14                       1. The Receiving Party’s counsel of record in this Litigation, as well as

15                          employees of counsel to whom it is reasonably necessary to disclose the

16                          information for this Litigation, as well as the Receiving Party’s client in this

17                          Litigation;

18                       2. The officers, directors, and employees (including in-house counsel) of the
19                          Receiving Party to whom disclosure is reasonably necessary for this

20                          Litigation;

21                       3. Experts and consultants to whom disclosure is reasonably necessary for this

22                          Litigation and who have signed the “Acknowledgment and Agreement to

23                          Be Bound” (Exhibit A);

24                       4. The Court, court personnel, and court reporters and their staff;

25                       5. Copy or imaging services retained by counsel to assist in the duplication of

26                          confidential material, provided that counsel for the party retaining the copy


     ORDER
     C17-1568-JCC
     PAGE - 9
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 10 of 21




 1                          or imaging service instructs the service not to disclose any confidential

 2                          material to third parties and to immediately return all originals and copies

 3                          of any confidential material;

 4                       6. Witnesses designated by a party in the Litigation to whom disclosure is

 5                          reasonably necessary for purposes of their deposition only and who have

 6                          signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

 7                          unless otherwise agreed by the Producing Party or the Designating Party

 8                          (whichever had designated the Discovery Material at issue as Confidential

 9                          Discovery Material or Highly Confidential Discovery Material) or ordered

10                          by the court. Pages of transcribed deposition testimony or exhibits to

11                          depositions that reveal confidential material must be separately bound by

12                          the court reporter and may not be disclosed to anyone except as permitted

13                          under this Protective Order;

14                       7. The author or recipient of a document containing the information or a

15                          custodian or other person who otherwise possessed or knew the

16                          information.

17                  c.      Disclosure of Highly Confidential Discovery Material. Except with the

18   prior written consent of the Producing Party or the Designating Party (whichever had designated
19   the Discovery Material at issue as Confidential Discovery Material or Highly Confidential

20   Discovery Material) or by Order of the Court, Highly Confidential Discovery Material shall not

21   be furnished, shown, or disclosed to any person or entity except to:

22                          1. The Receiving Party’s counsel of record in this Litigation, as well as

23                              employees of counsel to whom it is reasonably necessary to disclose the

24                              information for this Litigation, with the understanding that all such

25                              employees are bound by the terms of this Order with respect to such

26                              Highly Confidential Material.      For the avoidance of doubt, the


     ORDER
     C17-1568-JCC
     PAGE - 10
            Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 11 of 21




 1                        Receiving Party’s counsel of record shall not furnish, show, or disclose

 2                        Highly Confidential Discovery Material to the Receiving Party’s

 3                        client(s) without the prior written consent of the Producing Party or the

 4                        Designating Party (whichever had designated the Discovery Material at

 5                        issue as Confidential Discovery Material or Highly Confidential

 6                        Discovery Material) or by Order of the Court, or unless otherwise

 7                        permitted by Section 4(c);

 8                     2. For a corporate party, in-house counsel of the Receiving Party to whom

 9                        disclosure is reasonably necessary for this Litigation, with the

10                        understanding that such in-house counsel is bound by the terms of this

11                        Protective Order with respect to such Highly Confidential Material;

12                     3. Experts and consultants to whom disclosure is reasonably necessary for

13                        this Litigation and who have signed “Acknowledgment and Agreement

14                        to Be Bound” (Exhibit A);

15                     4. The Court, court personnel, and court reporters and their staff;

16                     5. Copy or imaging services retained by counsel to assist in the duplication

17                        of Highly Confidential Material, provided that counsel for the party

18                        retaining the copy or imaging service instructs the service not to disclose
19                        any Highly Confidential Material to third parties and to immediately

20                        return all originals and copies of any Highly Confidential Material;

21                     6. Witnesses designated by a party in the Litigation to whom disclosure is

22                        reasonably necessary for purposes of their deposition only and who

23                        has signed “Acknowledgment and Agreement to Be Bound” (Exhibit

24                        A), unless otherwise agreed to by the Producing Party or the

25                        Designating Party (whichever had designated the Discovery Material at

26                        issue as Confidential Discovery Material or Highly Confidential


     ORDER
     C17-1568-JCC
     PAGE - 11
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 12 of 21




 1                               Discovery Material) or ordered by the Court. Pages of transcribed

 2                               deposition testimony or exhibitions to depositions that reveal Highly

 3                               Confidential Material must be separately bound by the court reporter

 4                               and may not be disclosed to anyone except as permitted under this

 5                               Order;

 6                          7. The author or recipient of a document containing the information or a

 7                               custodian who possessed or knew the information.

 8                  d.      Any persons receiving Protected Material must not reveal that information

 9   (including its contents, or any portion or summary of it) or discuss the information (including its

10   contents, or any portion or summary of it) with any person who is not entitled to receive the

11   information under this Protective Order. Any person receiving Protected Material must maintain

12   that material in a reasonably secure manner so that it is not further disclosed or used in any manner

13   inconsistent with this Protective Order.

14                  e.      Filing Protected Material. Before filing Protected Material or discussing or

15   referencing such material in court filings, the filing party shall confer with the Producing Party or

16   the Designating Party (whichever had designated the Discovery Material at issue as Confidential

17   Discovery Material or Highly Confidential Discovery Material) to determine whether the

18   Producing Party or the Designating Party (whichever had designated the Discovery Material at
19   issue as Confidential Discovery Material or Highly Confidential Discovery Material) will remove

20   the designation, whether the document can be redacted, or whether a motion to seal or stipulation

21   and proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures that must be

22   followed and the standards that will be applied when a party seeks permission from the Court to

23   file material under seal.

24          5.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

25                  a.      Timing of Challenges. Any party or non-party may challenge a designation

26   of confidentiality at any time. Unless a prompt challenge to a Producing Party’s or Designating


     ORDER
     C17-1568-JCC
     PAGE - 12
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 13 of 21




 1   Party’s confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

 2   unnecessary economic burdens, or a significant disruption or delay of the Litigation, a party does

 3   not waive its right to challenge a confidentiality designation by electing not to mount a challenge

 4   promptly after the original designation is disclosed.

 5                    b.    Meet and Confer. The parties must make every attempt to resolve any

 6   dispute regarding confidential designations without court involvement. Any motion regarding

 7   confidential designations or for a protective order must include a certification, in the motion or in

 8   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

 9   with other affected parties in an effort to resolve the dispute without court action. The certification

10   must list the date, manner, and participants to the conference. A good faith effort to confer requires

11   a telephone conference.

12                    c.    Judicial Intervention. If the parties cannot resolve a challenge without court

13   intervention, the Producing Party or the Designating Party (whichever had designated the

14   Discovery Material at issue as Confidential Discovery Material or Highly Confidential Discovery

15   Material) may file and serve a motion to retain confidentiality under Local Civil Rule 7 (and in

16   compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion in any such

17   motion shall be on the Producing Party or the Designating Party (whichever had designated the

18   Discovery Material at issue as Confidential Discovery Material or Highly Confidential Discovery
19   Material). Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

20   unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.

21   All parties shall continue to maintain the material in question as protected until the Court rules on

22   the challenge.

23          6.        INADVERTENT         PRODUCTION         OF     PRIVILEGED        OR    OTHERWISE

24   PROTECTED MATERIAL

25                    a.    The inadvertent production of any Discovery Material in this Litigation will

26   be without prejudice to any claim that the material is privileged or protected from disclosure under


     ORDER
     C17-1568-JCC
     PAGE - 13
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 14 of 21




 1   the attorney-client privilege, the attorney work product doctrine, or any other applicable privilege

 2   or protection (“Privileged Material”), and the protections under this Paragraph shall be interpreted

 3   to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

 4                          1. If a Producing Party or any other party believes that Privileged Material

 5                             was inadvertently produced, that party may notify any party that

 6                             received the Privileged Material of the claim of privilege and the basis

 7                             for the material being privileged. After receipt of this written notice

 8                             from the party making the claim of privilege, the Receiving Party must

 9                             promptly return or take commercially reasonable efforts to sequester or

10                             destroy the Privileged Material and any copies in its possession, custody

11                             or control, and take reasonable steps to retrieve the information if the

12                             party disclosed it before being notified. Each Receiving Party shall

13                             make no further use of the Privileged Material other than potentially to

14                             challenge the assertions of privilege under Fed. R. Civ. P. 26(b)(5)(B).

15                          2. The Receiving Party must notify the party that asserted the privilege

16                             claim in writing within fifteen (15) calendar days of receiving written

17                             notice pursuant to Paragraph 6(a) whether it objects to the designation

18                             of the material as privileged or protected, or the Privileged Material in
19                             question shall be deemed privileged or protected. Within seven (7)

20                             calendar days of the receipt of an objection, the Receiving Party and the

21                             party making the privilege claim must meet and confer in an effort to

22                             resolve any disagreement regarding the designation of the material as

23                             privileged or protected. If the parties cannot resolve their disagreement,

24                             the Receiving Party may promptly present the Privileged Material to the

25                             Court under seal for a determination of the claim of privilege or

26                             protection. While any application of this kind is pending, the Privileged


     ORDER
     C17-1568-JCC
     PAGE - 14
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 15 of 21




 1                             Material subject to that application must be treated by the Receiving

 2                             Party as privileged or protected until the Court rules. If the Court

 3                             determines that such material is privileged or protected, the Receiving

 4                             Party must immediately return or take commercially reasonable efforts

 5                             to destroy the inadvertently disclosed Privileged Material and all copies

 6                             of it. The party asserting the privilege or protection claim has the burden

 7                             of showing that the Discovery Material at issue is privileged or

 8                             protected. Nothing in this Protective Order prevents any party from

 9                             objecting to the designation of any Discovery Material as privileged or

10                             protected, or from seeking further protection for any material it

11                             produces in discovery.

12                  b.     If the Receiving Party learns that, by inadvertence or otherwise, it has

13   disclosed Protected Material to any person or in any circumstance not authorized under this

14   Protective Order, the Receiving Party must immediately (a) notify in writing the Producing Party

15   and the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

16   unauthorized copies of the Protected Material, (c) inform the person or persons to whom

17   unauthorized disclosures were made of all the terms of this Protective Order, and (d) request that

18   such person or persons executed the “Acknowledgement and Agreement to Be Bound” that is
19   attached hereto as Exhibit A.

20          7.      NON TERMINATION AND RETURN OF DOCUMENTS

21                  a.     This Protective Order will, absent written permission of the Producing Party

22   or the Designating Party (whichever had designated the Discovery Material at issue as Confidential

23   Discovery Material or Highly Confidential Discovery Material) with respect to any Protected

24   Material or further order of the Court continue to be binding throughout and after the conclusion

25   of the Litigation, including without limitation any appeals, subject to the rules of any appellate

26   court that may override this Protective Order in any or all respects. Unless otherwise ordered by


     ORDER
     C17-1568-JCC
     PAGE - 15
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 16 of 21




 1   the Court or agreed in writing by a Producing Party or a Designating Party (whichever had

 2   designated the Discovery Material at issue as Confidential Discovery Material or Highly

 3   Confidential Discovery Material), within one hundred eighty (180) calendar days after the final

 4   termination of the Litigation by settlement or exhaustion of all appeals, all Protected Material

 5   produced or designated and all reproductions thereof, shall be returned to the Producing Party or

 6   shall be destroyed, at the option of the Producing Party, which option shall be communicated in

 7   writing to the Receiving Party and to the Designating Party promptly. In the event that the

 8   Producing Party opts for destruction of the Protected Material, the Receiving Party shall certify,

 9   in writing, within one hundred (180) days of the final termination of the Litigation that it has

10   undertaken its best efforts to destroy such Protected Material, and that such Protected Material has

11   been destroyed to the best of its knowledge.      These best efforts need not include destroying

12   Protected Material residing on back-up tapes or other disaster recovery systems. Notwithstanding

13   the foregoing, each party may retain any privileged documents or work product containing or

14   referring to Protected Material, one complete set of Court filings, records of Court proceedings,

15   correspondence among counsel, deposition transcripts, and exhibits marked at depositions.

16                  b.      This Protective Order may be changed only by further agreement of all

17   parties in writing and/or by order of the Court, and is without prejudice to the rights of any party

18   to seek modification of this Protective Order by application to the Court on notice to the other
19   parties to this stipulated Protective Order.

20          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

21   OTHER LITIGATION

22                  a.      If any Receiving Party receives a subpoena or other legal process

23   commanding the production of Discovery Material (the “Demand”), and the Demand seeks

24   Discovery Material that was designated as “Confidential” or “Highly Confidential” by someone

25   other than the Receiving Party, the Receiving Party must (i) give written notice by hand or e-mail

26   (which e-mail will be considered delivered when sent) promptly, within five (5) business days


     ORDER
     C17-1568-JCC
     PAGE - 16
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 17 of 21




 1   after receipt of the Demand, to the relevant Producing Party or to the Designating Party who

 2   designated the material “Confidential” or “Highly Confidential” and (ii) shall not produce any

 3   Protected Material, unless court-ordered or otherwise required by law, in response to the Demand

 4   until the passage of ten (10) business days after notice to the Producing Party or to the Designating

 5   Party (whichever had designated the Discovery Material at issue as Confidential Discovery

 6   Material or Highly Confidential Discovery Material). The burden of opposing the enforcement of

 7   the Demand will fall solely upon the party who designated the Discovery Material as

 8   “Confidential” or “Highly Confidential.” If, within ten (10) business days of receiving such notice,

 9   the Producing Party or the Designating Party (whichever had designated the Discovery Material

10   at issue as Confidential Discovery Material or Highly Confidential Discovery Material) gives

11   notice to the Receiving Party that the Producing Party or the Designating Party (whichever had

12   designated the Discovery Material at issue as Confidential Discovery Material or Highly

13   Confidential Discovery Material) opposes production of its Protected Material, the Receiving

14   Party shall object to the Demand, citing this Protective Order, and not thereafter produce such

15   Protected Material, except as required by law. The Producing Party or the Designating Party

16   (whichever had designated the Discovery Material at issue as Confidential Discovery Material or

17   Highly Confidential Discovery Material) shall be solely responsible for pursing any objection to

18   the requested production. Nothing in this Protective Order requires the Receiving Party or anyone
19   else covered by this Protective Order to challenge or appeal any order directing production of

20   Protected Material covered by this Protective Order, or to subject himself, herself, or itself to any

21   penalties for noncompliance with any legal process or order, or to seek any relief from any court.

22   In the event that Protected Material is produced to a non-party to this Protective Order in response

23   to a Demand, such Discovery Material shall continue to be treated in accordance with the

24   designation as Confidential Discovery Material or Highly Confidential Discovery Material by the

25   parties to this Protective Order.

26   //


     ORDER
     C17-1568-JCC
     PAGE - 17
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 18 of 21




 1          9.      SIGNING IN COUNTERPART

 2                  a.     This Protective Order may be signed by fax or PDF signature and may be

 3   signed in one or more counterparts, each of which will be deemed to constitute an original, but all

 4   of which together constitute one agreement.

 5                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6   //

 7   //

 8   //

 9   //

10   //

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //
19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //


     ORDER
     C17-1568-JCC
     PAGE - 18
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 19 of 21




     Dated: September 24, 2020
 1

 2    /s/ Duncan C. Turner                         /s/ Sean C. Knowles
       Duncan C. Turner, WBSA No. 20597             Sean C. Knowles, WSBA No. 39893
 3     BADGLEY MULLINS TURNER, PLLC                 PERKINS COIE LLP
       19929 Ballinger Way NE, STE 200              1201 Third Avenue, Suite 4900
 4     Seattle, WA 98155                            Seattle, WA 98101
       Telephone: (206) 621-6566                    (206) 359-8000
 5
       Facsimile: (206) 621-9686                    sknowles@perkinscoie.com
 6     Email: dturner@badgleymullins.com
                                                   /s/ Joseph De Simone
 7     Liaison Counsel                             Matthew D. Ingber (admitted pro hac vice)
                                                   Joseph De Simone (admitted pro hac vice)
 8     Thomas J. McKenna (admitted pro hac vice)   MAYER BROWN LLP
       Gregory M. Egleston (pro hac vice           1221 Avenue of the Americas
 9
       forthcoming)                                New York, New York 10020
10     GAINEY McKENNA & EGLESTON                   (212) 506-2500
       501 Fifth Avenue, 19th Floor                mingber@mayerbrown.com
11     New York, NY 10017                          jdesimone@mayerbrown.com
       Telephone: (212) 983-1300
12     Facsimile: (212) 983-0383                   Kelly Kramer (admitted pro hac vice)
       Email: tjmckenna@gme-law.com                Stephanie C. Robinson (admitted pro hac
13
       Email: gegleston@gme-law.com                vice)
14                                                 MAYER BROWN LLP
                                                   1999 K Street N.W.
15     Robert B. Weiser                            Washington, D.C. 20006
       Brett D. Stecker                            (202) 263-3000
16     James M. Ficaro
17     THE WEISER LAW FIRM, P.C.                   Counsel for Defendants Spencer M. Rascoff,
       22 Cassatt Ave.                             Kathleen Philips, Jay C. Hoag, Gregory B.
18     Berwyn, PA 19312                            Maffei, Peter Flint, Erik Blachford, Gordon
       Telephone: (610) 225-2677                   Stephenson, Richard N. Barton, Lloyd D.
19     Facsimile: (610) 408-8062                   Frink and Gregory L. Waldorf
       Email: rw@weiserlawfirm.com
20     Email: bds@weiserlawfirm.com                /s/James P. Savit
21     Email: jmf@weiserlawfirm.com                James P. Savitt
                                                   Brandi B. Balanda
22     Co- Lead Counsel for Plaintiffs             SAVITT BRUCE & WILLEY, LLP
                                                   1425 4th Ave, Suite 800
23                                                 Seattle, WA 98101
                                                   (206) 749-0500
24                                                 jsavitt@sbwllp.com
25                                                 bbalanda@sbwllp.com
                                                   Attorneys for Nominal Defendant
26                                                 Zillow Group, Inc.


     ORDER
     C17-1568-JCC
     PAGE - 19
             Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 20 of 21




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED:

 2          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

 3   any documents in this proceeding shall not, for the purposes of this proceeding or any other federal

 4   or state proceeding, constitute a waiver by the producing party or the designating party of any

 5   privilege applicable to those documents, including the attorney-client privilege, attorney work-

 6   product protection, or any other privilege or protection recognized by law.

 7          DATED this 2nd day of November 2020.




                                                          A
 8

 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C17-1568-JCC
     PAGE - 20
              Case 2:17-cv-01568-JCC Document 70 Filed 11/02/20 Page 21 of 21




 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________           [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [D A T E] in

 7   the case of In re Zillow Group, Inc. Shareholder Derivative Litigation, No. 2:17-cv-01568-JCC ,

 8   I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11   any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Stipulated Protective Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:
19   Signature:

20

21

22

23

24

25

26


     ORDER
     C17-1568-JCC
     PAGE - 21
